Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In the Interest of C.S. and A.S., Children            Appeal from the County Court at Law of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-22-00032-CV                                    21C0139-CCL). Memorandum Opinion
                                                      delivered by Chief Justice Morriss, Justice
                                                      Stevens and Justice van Cleef participating.

       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.
                                                      RENDERED AUGUST 16, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk